FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                           Monday, April 27, 2015

  Lisa McMinn                                              Jani J. Maselli Wood
  State Prosecuting Attorney                               Harris County Public Defender's Office
  P.O. Box 13046                                           1201 Franklin Street
  Austin, TX 78711                                         13th Floor
  * DELIVERED VIA E-MAIL *                                 Houston, TX 77002
                                                           * DELIVERED VIA E-MAIL *

  Re: PERAZA, OSMIN
  CCA No. PD-0100-15, PD-0101-15

  Dear Counselors:

  You have requested oral argument in the above-styled case. Oral argument is scheduled for 9:00
  a.m. on Wednesday, May 20, 2015. Each party will be allowed twenty minutes to present
  argument. You may refer to the enclosed document for more information.

  Please let us know if you have any questions.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc:     District Attorney Harris County (DELIVERED VIA E-MAIL)




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX
                                                                                        FILE COPY




                   ORAL ARGUMENT INSTRUCTION SHEET
                                  Court of Criminal Appeals

To All Attorneys Arguing Before the Texas Court of Criminal Appeals

A growing number of attorneys now practicing before the Court are new to its practice and
therefore unaware of its procedures. We have, from time to time, reminded the bar about the
particulars of arguing before this Court. The following are a few suggestions:

   1. Obtain a copy of the Submission List from the Clerk's Office. This will give you some
      idea as to when to expect to argue.

   2. If you wish to divide the time allotted for argument, make these arrangements before the
      Court takes the bench. Such arrangements may be made with the timekeeper at the
      bailiff's desk located at the front of the courtroom. Inform the Court of such arrangements
      at the outset of your argument.

       Allocation of time is especially important for those cases which have been consolidated
       for argument as the sum total of time allotted to such arguments remains at twenty (20)
       minutes.

   3. When your case is called by the Presiding Judge, move to the appropriate counsel table,
      appellant on the left and the State on the right, as you face the bench. Move to the podium
      when presentation of your portion of the case is called by the Presiding Judge. Please
      remind the Court of your name and the county from which the case arose.

   4. Limit the presentation of your case to the legal issues involved and do not embark on a
      jury argument. Remain behind the podium at all times during the presentation of
      your case.

   5. There are two lights on the podium: a yellow light and a red light. In all situations, unless
      you give the timekeeper instructions to the contrary regarding the division of time, when
      there is one (1) minute remaining in the time allotted for presentation of your case, the
      yellow light will come on and in most instances remain on throughout the minute. When
      time for presentation of your case has expired, the yellow light will be extinguished and
      the red light will come on. Please conclude your argument before the red light comes on.
      Do not continue arguing once the red light is on. You may remain to answer questions
      propounded by the Court. Once you have finished presenting your case and/or answering
      questions, vacate the podium area as quickly as possible.

   6. Please note that your presentation of the case is not the first exposure the Judges have had
      to the case. Please, in the course of presenting your case, include discussion of any new
      cases not cited in your brief which might have an effect on your case. In addition, please
                                                                                   FILE COPY



      submit a supplemental list of authorities containing any citations not presented in your
      brief to the Clerk prior to argument.

Copies of these instructions are available upon request from the Clerk's Office, Room 106,
Supreme Court Building or the Court’s website at www.cca.courts.state.tx.us.